Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant argues that the claimed process cannot be performed in the human mind due to the inclusion of “persistent storage”.  
Examiner respectfully disagrees.
First, “persistent storage” is not necessarily referred to hardware storage. Persistent storage can also come in the form of block storage such as cloud storage or computing.  Further, the determining steps, matching step, obtaining step, and making statistics step can be performed in human mind with the aid of paper and pen.  These functions may not be necessarily performed as hardware computer functions.
Applicant asserts that the claim provides a significant technical improvement, by eliminating the wasted data storage space within the persistent storage that would result from using a fixed size allocation unit size.  Solving the problems of previous solutions include over allocation of persistent storage, low efficiency when reading smaller portions of the file, and/or increased overhead when obtaining mapping information for requested file data when using a fixed large allocation unit size.
However, these limitations are not recited in any claims.
Claim Rejections – 35 U.S.C.  101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-9, 11-12, 15-26, 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 2-9, 11-12, 15-26, 28 are respectively drawn to a method, device, and computer program product, thus they fall into one of the four recognized statutory classes.

STEP 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?)
2.  A method performed by a computing device for efficiently storing files in persistent storage, the method comprising: 
determining a candidate allocation unit (AU) size for storing data based on a statistic of an AU size matching with a write request during a statistic period; 
obtaining the statistic of the AU size matching with the write request by: 
determining, for each of write requests received during the statistic period, an AU size matching with the write request from a predetermined set of AU sizes, and 
making statistics of a matching probability between each AU size in the predetermined set of AU sizes and the write requests; and 
storing a new file in the persistent storage by using the determined candidate AU size in a process of creating the new file.
15. A device for file storage, comprising: 
processing circuitry, and 
at least one memory with computer program codes stored thereon, the processing circuitry being coupled to the at least one memory and configured to execute the computer program codes to cause the device at least to: 
determine a candidate allocation unit (AU) size for storing data based on a statistic of an AU size matching with a write request during a statistic period; 
obtain the statistic of an AU size matching with a write request by: 
determining, for each of write requests received during the statistic period, an AU size matching with the write request from a predetermined set of AU sizes; and 
making statistics of a matching probability between each AU size in the predetermined set of AU sizes and the write requests; and 
store a new file in persistent storage by using the determined candidate AU size in a process of creating the new file.
28.  A computer program product having a non-transitory computer readable medium which stores a set of instructions, which, when carried out by the computerized circuitry, cause the computerized circuitry to:
determine a candidate allocation unit (AU) size for storing data based on a statistic of an AU size matching with a write request during a statistic period; 
obtain the statistic of the AU size matching with the write request by: 
determining, for each of write requests received during the statistic period, an AU size matching with the write request from a predetermined set of AU sizes, and 
making statistics of a matching probability between each AU size in the predetermined set of AU sizes and the write requests; and 
store a new file in persistent storage by using the determined candidate AU size in a process of creating the new file.
For Step 2A Prong One: The limitation of determining a candidate allocation unit (AU) size, obtaining the statistic of AU size to match the request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry,” and “memory”, “for storing data…”, “storing new file in the persistent storage…” nothing in the claim element precludes the step from practically being performed in the mind. For example, but except for the " processing circuitry,” and “memory", "determining the AU size”, “obtaining statistic” and “making statistic” in the context of this claim encompasses the user can determine the AU size with the aid of paper and pen, obtain or receive the statistic of AU size on paper, and make or create a statistic on paper.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Independent Claims 15 and 28 are rejected in the same rationale as discussed above.

STEP 2A Prong two (Does the claim recite additional elements that integrate the judicial exception into a practical application?)
2.  A method performed by a computing device for efficiently storing files in persistent storage, the method comprising: 
determining a candidate allocation unit (AU) size for storing data based on a statistic of an AU size matching with a write request during a statistic period; 
obtaining the statistic of the AU size matching with the write request by: 
determining, for each of write requests received during the statistic period, an AU size matching with the write request from a predetermined set of AU sizes, and 
making statistics of a matching probability between each AU size in the predetermined set of AU sizes and the write requests; and 
storing a new file in the persistent storage by using the determined candidate AU size in a process of creating the new file.
15. A device for file storage, comprising: 
processing circuitry, and 
at least one memory with computer program codes stored thereon, the processing circuitry being coupled to the at least one memory and configured to execute the computer program codes to cause the device at least to: 
determine a candidate allocation unit (AU) size for storing data based on a statistic of an AU size matching with a write request during a statistic period; 
obtain the statistic of an AU size matching with a write request by: 
determining, for each of write requests received during the statistic period, an AU size matching with the write request from a predetermined set of AU sizes; and 
making statistics of a matching probability between each AU size in the predetermined set of AU sizes and the write requests; and 
store a new file in persistent storage by using the determined candidate AU size in a process of creating the new file.
28.  A computer program product having a non-transitory computer readable medium which stores a set of instructions, which, when carried out by the computerized circuitry, cause the computerized circuitry to:
determine a candidate allocation unit (AU) size for storing data based on a statistic of an AU size matching with a write request during a statistic period; 
obtain the statistic of the AU size matching with the write request by: 
determining, for each of write requests received during the statistic period, an AU size matching with the write request from a predetermined set of AU sizes, and 
making statistics of a matching probability between each AU size in the predetermined set of AU sizes and the write requests; and 
store a new file in persistent storage by using the determined candidate AU size in a process of creating the new file.
For Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “for storing the data…”, “storing a new file in the persistent storage…” while using the storage device in the storing step above. The storage device in the step and the processor circuity and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "storing" step is an insignificant extra-solution activity related to data storing (MPEP 2106.05(d) that does not integrate the abstract idea into a practical application. The "storing" step is an insignificant extra-solution activity related to storing data (MPEP 2106.05(d)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing circuity and memory to perform the "determining" step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the "storing" steps there is no indication that the processing circuitry is more than a generic processor and the courts have previously decided that storing the data is a well-understood, routine, conventional activity as in Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.    The claim is not patent eligible.
The elements such as “processing circuitry”, “memory”, and “non-transitory computer-readable medium” are recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements ate generic computer components. The claims are not patent eligible.
Claims 2, 15, 28, for example, contain an insignificant extra solution activity of “for storing data based on statistic…” and “storing a new file in a persistent storage…” Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding Claims 11 and 24, these claims are dependent on claim 1 and further note that a length of the statistic period.  These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the length of the statistic period. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 23, for example, contain an insignificant extra solution activity of “store the new file by using a candidate AU size.” Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claim 26, for example, contain an insignificant extra solution activity of “detect configuration information from a user, in response to the configuration information, storing the new file by using the determined candidate AU size.” Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152